       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 1 of 10



Approved: ____________ _______________________
          JACOB R. FIDDELMAN / KEDAR S. BHATIA
          Assistant United States Attorneys

Before:   THE HONORABLE BARBARA MOSES
          United States Magistrate Judge
          Southern District of New York
                                                     20 MAG 10814
------------------------------------X
                                    :      SEALED COMPLAINT
UNITED STATES OF AMERICA            :
                                    :      Violations of 18 U.S.C.
               - v. -               :      §§ 1512(c), 1512(k) & 2
                                    :
DIMITRIOS LYMBERATOS,               :      COUNTY OF OFFENSE:
                                    :      NEW YORK
                Defendant.          :
                                    :
----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss:

          STEVEN SOO HOO, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
(“DEA”), and charges as follows:

                              COUNT ONE
                      (Obstruction of Justice)

     1.   In or about May 2020, in the Southern District of New
York and elsewhere, DIMITRIOS LYMBERATOS, the defendant, corruptly
obstructed, influenced, and impeded, and attempted to obstruct,
influence, and impede, an official proceeding before the DEA, and
aided and abetted the same, to wit, LYMBERATOS arranged for a
greeting card containing a white powdery substance later
determined to be cocaine to be sent to the home address of a DEA
Diversion Investigator whom LYMBERATOS knew was conducting a
regulatory investigation into a pharmacy operated by LYMBERATOS.

   (Title 18, United States Code, Sections 1512(c)(2) and 2.)




                                    1
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 2 of 10



                              COUNT TWO
                  (Conspiracy to Obstruct Justice)

     2.   In or about May 2020, in the Southern District of New
York and elsewhere, DIMITRIOS LYMBERATOS, the defendant, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit obstruction of justice, in violation of Title 18, United
States Code, Section 1512(c)(2).

     3.   It was a part and an object of the conspiracy that
DIMITRIOS LYMBERATOS, the defendant, and others known and unknown,
would and did corruptly obstruct, influence, and impede an official
proceeding before the DEA, to wit, LYMBERATOS and others conspired
to arrange for a greeting card containing a white powdery substance
later determined to be cocaine to be sent to the home address of
a DEA Diversion Investigator whom they knew was conducting a
regulatory investigation into a pharmacy operated by LYMBERATOS.

        (Title 18, United States Code, Section 1512(k).)

          The bases for my knowledge of the foregoing charges are,
in part, as follows:

     4.    I am a Special Agent with the DEA, and I have been
personally involved in the investigation of this matter.     This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

                                Overview

     5.   As set forth below, the DEA has determined that DIMITRIOS
LYMBERATOS, the defendant, is the operator of a pharmacy in Queens,
New York (the “Pharmacy”). Beginning in or about November 2019,
the DEA, led by a DEA Diversion Investigator (the “Investigator”),
conducted an overt regulatory investigation into the Pharmacy,
which had the effect of delaying the issuance of the Pharmacy’s
registration to dispense controlled substances.     LYMBERATOS and
others reacted to the investigation by taking several steps,


                                    2
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 3 of 10



including   hiring   a   private   investigator   to   obtain   the
Investigator’s home address, and causing to be mailed to the
Investigator’s home a greeting card (the “Greeting Card”)
containing a white powdery substance that later tested positive
for cocaine. LYMBERATOS did this in order to interfere with and
obstruct the pending investigation into the Pharmacy by
threatening   the    Investigator,    deliberately    causing   the
Investigator to fear for her physical safety, and to create trouble
for the Investigator by causing her to come into possession of an
illegal controlled substance.

               The DEA Pharmacy Registration Process

     6.   As part of its regulatory mission, the DEA oversees an
administrative process for the supervision of retail pharmacies
that dispense controlled substances. See generally 21 C.F.R. Part
1301. That supervision includes, among other things, an initial
registration process in which a pharmacy seeking to dispense
controlled substances must submit information regarding the
business and its state-level pharmacy licensing and authorizations
to dispense controlled substances, and answer inquiries including
regarding disciplinary and liability-related history.

     7.   When the DEA receives a new registration application
from a retail pharmacy, it conducts routine checks to verify the
information provided in the application before granting the
registration.    If the application passes such checks, the
application can then be approved. However, if discrepancies or
other issues are discovered in the course of those routine checks,
the application can be flagged for further review and investigation
by trained DEA Diversion Investigators. The final decision on an
application can often be substantially delayed if the application
is flagged for further review as the DEA conducts the necessary
investigation and any appropriate follow-up inquiry.

              The DEA Regulatory Proceeding Involving
                       LYMBERATOS’s Pharmacy

     8.   Based on my participation in this investigation,
including my personal observations, my review of law enforcement
reports and other documents, including records of regulatory
proceedings maintained by the DEA, and my conversations with other
law enforcement officers, I have learned the following, in
substance and in part:

          a.   In or about November 2019, an application was
submitted by a certain individual (“Person-1”) for a retail
pharmacy registration for the Pharmacy. The application listed

                                    3
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 4 of 10



Person-1 as the supervising pharmacist for the Pharmacy, and a
search of the national pharmacy database reflects that the listed
president of the Pharmacy is another individual (“Person-2”).

          b.    Based on a review of open-source and law
enforcement records and publicly accessible social media posts, I
have learned that Person-2, the listed president of the Pharmacy,
is the sister of DIMITRIOS LYMBERATOS, the defendant. As set forth
in greater detail below, on or about July 31, 2020, the DEA seized
LYMBERATOS’s personal cellphone (the “LYMBERATOS Cellphone”)
pursuant to a judicially authorized search and seizure warrant.
Based on a review of the electronically stored contents of the
LYMBERATOS Cellphone, the DEA has determined that LYMBERATOS (and
not Person-2) is the principal operator of the Pharmacy.
Specifically, communications found on the LYMBERATOS Cellphone
reflect, in substance and in part, that LYMBERATOS runs the
Pharmacy’s operations, including scheduling, ordering supplies and
inventory, and supervising employees, including with respect to
hiring and termination. For example, communications found on the
LYMBERATOS Cellphone, discussed in greater detail below, reflect
that, in or about April 2020, LYMBERATOS terminated Person-1 as
the Pharmacy’s supervising pharmacist.

          c.   The    Pharmacy’s   November    2019   registration
application was processed by the New York Division of the DEA,
located in New York, New York. DEA records reflect that, based on
certain incomplete or inaccurate answers provided in the
registration   application   regarding   Person-1’s   professional
licensing and disciplinary history as a pharmacist, the matter was
flagged for further review, a DEA investigation proceeding was
opened out of the New York Division, and the matter was assigned
to the Investigator.

          d.    Over the next several months, the Investigator and
other DEA personnel conducted an overt investigation into the
Pharmacy’s registration application and Person-1’s professional
licensing and disciplinary history as a pharmacist. DEA records
reflect that the investigation included, among other steps: in-
person interviews by the Investigator of Person-1 and Person-2;
issuance of multiple administrative subpoenas for records from
various   other   agencies   and  entities;   letters  and   email
correspondence between the Investigator and Person-2 in which the
Investigator sought additional information from Person-2 on behalf
of the Pharmacy and, later, similar communications between the
Investigator and an attorney for the Pharmacy.




                                    4
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 5 of 10



          e.   DEA records reflect that on or about March 31, 2020,
the Investigator corresponded with a legal assistant working with
the Pharmacy’s attorney, who had inquired about the status of the
Pharmacy’s registration application. In substance and in part,
the Investigator reminded the legal assistant that previous
communications from the Pharmacy to the DEA had indicated that the
Pharmacy would be replacing Person-1 as supervising pharmacist,
and the DEA was therefore waiting for that replacement to occur.

          f.   Electronically   stored   records   found   on   the
LYMBERATOS Cellphone reflect that, several days later, on or about
April 5, 2020, at approximately 6:15 p.m., Person-1 and LYMBERATOS
communicated by text message regarding a phone call Person-1
apparently had received from state regulatory officials inquiring
about certain controlled substances prescriptions filled by the
Pharmacy. Person-1 stated to LYMBERATOS, in part, “I’m scared and
I’m also not in a position to lie t you but My name is on the line
here if this investigation goes into any of that ordering . . . So
if your letting me go, I’d be careful bc I’d have zero job
opportunity, lose my license, and have zero problem risking that
because I’ve been silent and respectful regarding all the non
kosher stuff . . .” Approximately 40 minutes later, LYMBERATOS
responded, in part, “I promise you has nothing to do with dea thing
because I wouldn’t do it now I would of done it back in December.”

          g.   Based   on   my   training    and   experience  and
participation in this investigation, I believe that Person-1 was
expressing displeasure at the regulatory scrutiny Person-1 was
receiving in connection with employment at the Pharmacy. I further
believe that Person-1 was informing LYMBERATOS that Person-1 was
aware that LYMBERATOS was engaged in improper or illegal conduct
in connection with the Pharmacy (“the non kosher stuff”) and that
Person-1 would have no reason to remain “silent” and not divulge
that information if LYMBERATOS replaced Person-1 as supervising
pharmacist at the Pharmacy (“if your letting me go”).

          h.    DEA records reflect that, approximately four days
later, on or about April 9, 2020, the Investigator received an
email from the attorney for the Pharmacy informing the Investigator
that the Pharmacy had changed its supervising pharmacist.

          i.   As of May 2020, the DEA’s regulatory investigation
remained ongoing and the Pharmacy’s registration application
remained pending.   The existence of the Investigator’s ongoing
investigation was causing substantial delay in the review and
potential approval of the Pharmacy’s controlled substances
registration.   During the pendency of the investigation, the

                                    5
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 6 of 10



Pharmacy was not authorized to dispense controlled substances,
which, based on my training and experience and participation in
this investigation, I believe was likely having a negative impact
on the Pharmacy’s business and financial status, given the revenue
that can be generated from dispensing controlled substances.

   LYMBERATOS Sends a Threatening Package to the Investigator

     9.   As set forth below, DIMITRIOS LYMBERATOS, the defendant,
took deliberate steps to obstruct the DEA regulatory proceeding
involving the Pharmacy. Specifically, LYMBERATOS had the Greeting
Card filled with white powder, later determined to be cocaine,
sent to the Investigator’s home.        Evidence of LYMBERATOS’s
obstructive conduct includes content found on the LYMBERATOS
cellphone, which shows, among other things, (i) LYMBERATOS and
another person made repeated attempts to find the Investigator’s
home address, (ii) LYMBERATOS retained a private investigator to
obtain the Investigator’s home address, and (iii) LYMBERATOS
repeatedly tracked online the Greeting Card filled with cocaine as
it was shipped from California to the Investigator’s home in the
New York City area.

     10. Based on my participation in this investigation,
including my personal observations, my review of law enforcement
reports and other documents, and my conversations with other law
enforcement officers, I have learned the following, in substance
and in part:

          a.   On or about May 28, 2020, the Investigator received
the Greeting Card through the United States Postal Service,
addressed to the Investigator at the Investigator’s home address
from a listed sender the Investigator did not recognize. Inside
the Greeting Card, the Investigator found several small packets
containing an unidentified white powder, causing the Investigator
significant alarm about having potentially been exposed to a
dangerous substance.   The Investigator immediately notified the
DEA, other DEA personnel responded to the scene, and the
Investigator was taken to the hospital for toxicology screening.

          b.   Subsequent DEA laboratory tests determined that the
white powder contained in the Greeting Card was cocaine.

          c.   As part of this investigation, on or about July 31,
2020, pursuant to a judicially authorized search and seizure
warrant, the DEA seized the LYMBERATOS Cellphone from DIMITRIOS
LYMBERATOS, the defendant, at a location in Queens that, based on
surveillance, GPS location information for the LYMBERATOS


                                    6
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 7 of 10



Cellphone, internet service provider records described below, and
agents’ observations while executing the warrant, appears to be
LYMBERATOS’s residence (the “LYMBERATOS Residence”).

          d.   Electronically stored information found on the
LYMBERATOS Cellphone pursuant to that search warrant reflects,
among other things, the following:

             i.     Based   on   the  emails,   text   messages,
photographs, and mobile applications found on the LYMBERATOS
Cellphone, and the fact that the LYMBERATOS Cellphone was seized
from LYMBERATOS, I believe that the LYMBERATOS Cellphone is
LYMBERATOS’s personal cellphone. Records provided by the service
provider show that the LYMBERATOS Cellphone is subscribed to in
LYMBERATOS’s name.

            ii.     On or about February 5, 2020, at approximately
1:39 p.m., the LYMBERATOS Cellphone was used to take a photograph
of a letter sent by the DEA to the Pharmacy regarding the
Pharmacy’s pending registration application (the “Photograph”).
The letter had been delivered to the Pharmacy the previous day.
The letter listed the Investigator and the Investigator’s
supervisor as the primary points of contact for the DEA’s
investigation.

           iii.     On or about May 6, 2020, at approximately
12:43 a.m., LYMBERATOS, using the LYMBERATOS Cellphone, sent a
text message to a certain individual with whom LYMBERATOS was in
a romantic relationship (“CC-1”), attaching the Photograph.
Approximately one minute later, LYMBERATOS sent a text message to
CC-1 attaching a screenshot of an earlier email from the
Investigator regarding the Pharmacy’s pending registration
application.    LYMBERATOS then sent a text message to CC-1
containing a name used by the Investigator. At approximately 1:47
a.m., CC-1 sent LYMBERATOS a text message containing a screenshot
of an online search that CC-1 had apparently conducted using the
Investigator’s name and neighborhood of residence. LYMBERATOS and
CC-1 continued to exchange text messages containing several
different addresses, most of which are affiliated with other
individuals with a connection to the Investigator. Based on my
training and experience and participation in this investigation,
I believe that LYMBERATOS and CC-1 were engaged in searching
together for the Investigator’s home address using various online
search tools, and that they were finding and discussing various




                                    7
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 8 of 10



possible addresses associated with the Investigator resulting from
their searches.

            iv.      The next day, on or about May 7, 2020, the
LYMBERATOS Cellphone took screenshots of websites showing the
name, date of birth, phone numbers, and addresses of the
Investigator’s supervisor, whose name was also listed on the letter
that was sent to the Pharmacy by the DEA, and was depicted in the
Photograph, as discussed above.        At around the same time,
LYMBERATOS’s credit card was charged $43.50 by an online background
check website.      Based on my training and experience and
participation in this investigation, I believe that LYMBERATOS was
conducting similar online searches to obtain personal information
and addresses regarding the Diversion Investigator’s supervisor.

             v.     Text  messages   found  on   the  LYMBERATOS
Cellphone show that, the next day, on or about May 7, 2020,
LYMBERATOS hired a private investigator with whom LYMBERATOS had
a preexisting relationship (the “Private Investigator”) to run a
background check on the Investigator. The resulting background
report was provided to LYMBERATOS by the Private Investigator on
or about May 9, 2020 and contained, among other things, the
Investigator’s home address to which the Greeting Card was
subsequently sent.

            vi.     On or about May 26, 2020, approximately two
weeks after LYMBERATOS learned the Investigator’s home address
from the Private Investigator, the Greeting Card and the powder
cocaine inside of it were sent to the Investigator at the
Investigator’s home address and, as set forth above, on or about
May 28, 2020, the Investigator received the Greeting Card and its
contents at the Investigator’s home.

          e.   Based on my review of data provided by the United
States Postal Inspection Service, I have learned that the Greeting
Card was shipped using a method that allowed for tracking the
package’s shipping progress through the United States Postal
Service website.    During the approximately two days that the
Greeting Card was in transit, its shipping progress was tracked
multiple times by computers or devices assigned the following three
Internet Protocol (“IP”) addresses, all of which are associated
with LYMBERATOS:

             i.     A certain IPv4 address (“IP Address-1”)
tracked the Greeting Card more than two dozen times. IP Address-
1 is a broadband/landline IP address assigned to a router at a
physical location.    Records provided by the service provider

                                    8
       Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 9 of 10



reflect that internet service for IP Address-1 is subscribed to in
LYMBERATOS’s name, and the address of service is the LYMBERATOS
Residence.

            ii.     A certain IPv6 address (“IP Address-2”)
tracked the Greeting Card approximately two times. IP Address-2
is a mobile device/cellular service IP address. Records provided
by the service provider reflect that, at the times IP Address-2
tracked the Greeting Card, IP Address-2 was assigned to the
LYMBERATOS Cellphone.

            iii.     A certain IPv6 address (“IP Address-3”)
tracked the Greeting Card approximately three times. IP Address-
3 is a mobile device/cellular service IP address. Records provided
by the service provider reflect that, at the times IP Address-3
tracked the Greeting Card, IP Address-3 was assigned to the
LYMBERATOS Cellphone.

          f.   Accordingly, as set forth above, records obtained
by the DEA reflect that, after causing the Greeting Card to be
sent to the Investigator at her home address, LYMBERATOS tracked
the progress of the Greeting Card more than two dozen times using
the LYMBERATOS Cellphone or at the LYMBERATOS Residence as the
Greeting Card made its way through the mail to the Investigator.

     11. Based on my participation in this investigation,
including my personal observations, my review of law enforcement
reports and other documents, my conversations with other law
enforcement officers, and my training and experience, I believe
that DIMITRIOS LYMBERATOS, the defendant, arranged for the
Greeting Card to be sent to the Investigator’s home address in
order to interfere with and obstruct the Investigator’s pending
investigation into LYMBERATOS’s Pharmacy, by threatening the
Investigator, deliberately causing the Investigator to fear for
the Investigator’s physical safety upon receiving a package
containing a white powder, and to create trouble for the




                                    9
      Case 1:20-mj-10814-UA Document 1 Filed 10/08/20 Page 10 of 10



Investigator by causing the Investigator to come into possession
of an illegal controlled substance.

     WHEREFORE, I respectfully request that a warrant be issued
for the arrest of DIMITRIOS LYMBERATOS, the defendant, and that he
be arrested and imprisoned or bailed, as the case may be.



                           __________________________________
                           STEVEN SOO HOO
                           Special Agent
                           Drug Enforcement Administration


Sworn to me through the transmission of this
Complaint by reliable electronic means (facetime),
pursuant to Federal Rule of Criminal Procedure
4.1, this 8th day of October, 2020



___________________________________
THE HONORABLE BARBARA MOSES
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   10
